Case: 21-1759    Document: 29     Page: 1   Filed: 05/13/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

          ATLANTA GAS LIGHT COMPANY,
                   Appellant

                             v.

       BENNETT REGULATOR GUARDS, INC.,
                    Appellee
             ______________________

                        2021-1759
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2015-
 00826.
                  ______________________

                  Decided: May 13, 2022
                  ______________________

    JOSHUA NATHANIEL MITCHELL, King & Spalding LLP,
 Washington, DC, argued for appellant. Also represented
 by JEFFREY S. BUCHOLTZ; RUSSELL BLYTHE, HOLMES J.
 HAWKINS, III, Atlanta, GA.

      WAYNE D. PORTER, JR., Law Offices of Wayne D. Porter,
 Jr., Brecksville, OH, argued for appellee.
                   ______________________

    Before NEWMAN, LOURIE, and STOLL, Circuit Judges.
     Opinion for the court filed by Circuit Judge STOLL.
Case: 21-1759    Document: 29      Page: 2    Filed: 05/13/2022




 2     ATLANTA GAS LIGHT CO.   v. BENNETT REGUL. GUARDS, INC.



     Dissenting opinion filed by Circuit Judge NEWMAN.
 STOLL, Circuit Judge.
     This case from the United States Patent Trial and Ap-
 peal Board returns to us for a third time. In its final writ-
 ten decision, the Board, in the underlying inter partes
 review proceeding, rejected patent owner Bennett Regula-
 tor Guards, Inc.’s argument that petitioner Atlanta Gas
 Light Company was time barred from petitioning for inter
 partes review under 35 U.S.C. § 315(b). It then determined
 that the challenged claims were unpatentable over the
 prior art. Bennett appealed. In that first appeal, we disa-
 greed with the Board’s time-bar determination, holding
 that Atlanta Gas should have been barred; vacated the
 Board’s unpatentability determination; and remanded
 with directions to dismiss the IPR and to further consider
 a sanctions order that the Board had not yet finalized.
     Before the Board acted on our mandate, however, the
 Supreme Court held that time-bar determinations were
 unreviewable in Thryv, Inc v. Click-To-Call Technologies,
 LP, 140 S. Ct. 1367 (2020), and vacated our decision over-
 ruling the Board’s time-bar determination. On remand
 from the Supreme Court, we affirmed the Board’s un-
 patentability determination on the merits (while saying
 nothing about the time bar) and again remanded for the
 Board to reconsider and finalize its order regarding sanc-
 tions.
      On remand from this court, the Board terminated the
 proceeding due in part to its reconsideration of its decision
 on the time bar. Atlanta Gas appeals. We conclude that
 we lack jurisdiction to review the Board’s decision to vacate
 its institution decision, a decision it made based in part on
 its evaluation of the time bar and changed Patent and
 Trademark Office policy. Accordingly, we dismiss Atlanta
 Gas’s appeal for lack of jurisdiction.
Case: 21-1759     Document: 29      Page: 3    Filed: 05/13/2022




 ATLANTA GAS LIGHT CO.   v. BENNETT REGUL. GUARDS, INC.       3



                         BACKGROUND
      Bennett is the assignee of the patent-at-issue—U.S.
 Patent No. 5,810,029. The ’029 patent is directed to an
 anti-icing device for a gas pressure regulator. Bennett
 sued Atlanta Gas, a distributor of natural gas in Georgia,
 for infringement of the ’029 patent. J.A. 628–30. Atlanta
 Gas was served with the complaint on July 18, 2012. Id.;
 see also J.A. 2645. Ultimately, that litigation was dis-
 missed without prejudice for lack of personal jurisdiction.
 J.A. 295.
      On July 18, 2013, exactly one year after Bennett served
 Atlanta Gas with the complaint, Atlanta Gas filed an IPR
 petition requesting review of the ’029 patent. J.A. 2645.
 That IPR was instituted and litigated through oral hear-
 ing, awaiting only the final written decision from the
 Board. See Atlanta Gas Light Co. v. Bennett Regul.
 Guards, Inc., No. IPR2013-00453 (P.T.A.B.). Before a final
 written decision was issued, however, the Board vacated
 its institution decision and terminated the IPR because At-
 lanta Gas failed to list all real parties-in-interest (RPIs) in
 its petition, as required by 35 U.S.C. § 312(a)(2).
 J.A. 2644–60. Specifically, the Board found that Atlanta
 Gas failed to list its parent company, AGL Resources
 (AGLR). Because the Board found AGLR to be “so inter-
 twined” with Atlanta Gas that it should have been listed as
 an RPI, but it was not, the Board terminated the proceed-
 ing without reaching a final written decision on the merits.
 J.A. 2654. Atlanta Gas requested rehearing of that deci-
 sion but was denied. J.A. 2666–83; J.A. 2684–93. That de-
 cision was not appealed.
     After the termination of its first IPR, Atlanta Gas filed
 another IPR petition on February 27, 2015, challenging the
 ’029 patent claims on substantially the same unpatentabil-
 ity grounds. See Atlanta Gas Light Co. v. Bennett Regul.
 Guards, Inc., No. IPR2015-00826 (P.T.A.B.). This time, the
 petition described AGLR as “in privity” with Atlanta Gas
Case: 21-1759     Document: 29      Page: 4   Filed: 05/13/2022




 4      ATLANTA GAS LIGHT CO.   v. BENNETT REGUL. GUARDS, INC.



 and, “out of an abundance of caution,” Atlanta Gas identi-
 fied AGLR as an RPI. J.A. 63. This second IPR proceeding
 is the basis of the current appeal.
     The Board instituted the IPR and issued a final written
 decision in August 2016. Atlanta Gas Light Co. v. Bennett
 Regul. Guards, Inc., No. IPR2015-00826, 2016 WL 8969209
 (P.T.A.B. Aug. 19, 2016). Throughout the proceeding, Ben-
 nett argued that the petition was time barred under
 35 U.S.C. § 315(b), but the Board ultimately disagreed. Be-
 cause the district court dismissed the action without prej-
 udice, the Board treated the district court complaint as if it
 had never been filed. Id. at *5–6. This was consistent with
 the Patent and Trademark Office’s understanding of
 § 315(b)’s time bar at that time. On the merits, the Board
 concluded that the claims at issue were unpatentable. Id.
 at *13–18.
      After the final written decision issued, Bennett learned
 of a corporate merger involving Atlanta Gas’s parent com-
 pany, AGLR, that had not been disclosed to the Board. The
 merger occurred after the oral hearing but before the
 Board’s final written decision. J.A. 14–15. Bennett raised
 this issue to the Board on a conference call, after which one
 of the administrative patent judges on the panel recused
 himself. J.A. 15. The panel ordered Atlanta Gas to file an
 updated mandatory notice listing all RPIs. Atlanta Gas
 complied and, as it had done with AGLR in its IPR petition,
 listed the new entities as being “in privity” with Atlanta
 Gas and identified them as RPIs “out of an abundance of
 caution.” J.A. 712.
      Bennett then moved for sanctions, asking the Board to
 terminate the proceeding and award “compensatory ex-
 penses and attorney fees.” J.A. 723. The Board agreed that
 sanctions were warranted for Atlanta Gas’s failure to
 timely update its RPIs, but it granted only monetary sanc-
 tions—costs and fees incurred between the final written de-
 cision and the sanctions decision. J.A. 17–19. Thereafter,
Case: 21-1759     Document: 29     Page: 5    Filed: 05/13/2022




 ATLANTA GAS LIGHT CO.   v. BENNETT REGUL. GUARDS, INC.      5



 Bennett filed a motion detailing its costs and fees for that
 specified period, and Atlanta Gas filed an opposition.
 Around the same time, both parties appealed to our court.
 The Board did not finalize its sanctions decision before the
 appeal.
      In the first appeal before this court, we disagreed with
 the Board’s interpretation of § 315(b), which assumed that
 the one-year limitation to file an IPR petition reset when a
 complaint was dismissed without prejudice. Bennett
 Regul. Guards, Inc. v. Atlanta Gas Light Co., 905 F.3d
 1311, 1314–15 (Fed. Cir. 2018) (Bennett I). Following our
 then-binding precedent in Click-To-Call Technologies, LP
 v. Ingenio, Inc., 899 F.3d 1321 (Fed. Cir. 2018), we held
 that Atlanta Gas’s petition was time barred because it was
 filed more than one year after Atlanta Gas was served with
 a complaint alleging patent infringement, even though the
 complaint was later dismissed without prejudice. Ben-
 nett I, 905 F.3d at 1315. Accordingly, we vacated the
 Board’s decision and remanded to terminate the proceed-
 ing without reaching the unpatentability merits. We noted
 that the Board’s sanction order might still stand even
 though we directed the Board to terminate the underlying
 proceeding. But because the Board had not yet finalized
 its sanctions decision (i.e., it had not yet set the amount of
 monetary sanctions), we remanded for the Board to “fur-
 ther consider its order given the outcome of th[e] appeal”
 and “quantify any sanctions.” Id. at 1316.
     Before the Board acted on our mandate, the Supreme
 Court in Thryv held that we do not have jurisdiction to re-
 view determinations relating to § 315(b)’s time bar because
 those determinations are intimately related to institution
 decisions, which are insulated from appeal by the no-ap-
 peal bar (35 U.S.C. § 314(d)). 140 S. Ct. at 1373. In other
 words, the Supreme Court made clear that we lack the
 power that we thought we had in Bennett I to review (and
 overrule) the Board’s determination that the IPR was not
 time barred.
Case: 21-1759    Document: 29      Page: 6    Filed: 05/13/2022




 6     ATLANTA GAS LIGHT CO.   v. BENNETT REGUL. GUARDS, INC.



     Because we could no longer review the Board’s time-
 bar determination, on remand from the Supreme Court, we
 considered the merits of the Board’s unpatentability deter-
 mination. Bennett Regul. Guards, Inc. v. Atlanta Gas Light
 Co., 825 F. App’x 773 (Fed. Cir. 2020) (Bennett II). We af-
 firmed the Board’s determinations of unpatentability of all
 claims of the ’029 patent, but we maintained the section
 regarding sanctions—remanding to “further consider” the
 order and “quantify any sanctions.” Id. at 783.
     On remand from Bennett II, the Board reconsidered its
 order granting monetary sanctions, but it also considered
 the Patent and Trademark Office’s new policy on the time
 bar, which had changed since the Board’s last determina-
 tion—the final written decision which issued before the ap-
 peal in Bennett I. Atlanta Gas Light Co. v. Bennett Regul.
 Guards, Inc., No. IPR2015-00826, 2021 WL 202800
 (P.T.A.B. Jan. 20, 2021) (Termination Decision). The
 Board vacated its institution decision, terminated the pro-
 ceeding due to the Patent and Trademark Office’s policy
 change on time bar, and declined to award the requested
 monetary sanctions. The Board explained that “no mone-
 tary sanction is warranted because vacatur of the Institu-
 tion Decision and Final Written Decision, and termination
 of the proceeding, most effectively resolve the issues on re-
 mand by operating as a sufficient sanction while also con-
 forming this Decision to current Office policy” on the time
 bar. Id. at *3.
     Atlanta Gas appeals, arguing that we have jurisdiction
 to hear the appeal under 28 U.S.C. § 1295(a)(4). For the
 reasons explained below, we disagree and dismiss the ap-
 peal for lack of jurisdiction.
                         DISCUSSION
     Atlanta Gas argues that the Board abused its discre-
 tion in terminating the proceeding on remand as a sanction
 and that the Board’s decision violates our mandate in Ben-
 nett II. Bennett responds that we do not have jurisdiction
Case: 21-1759    Document: 29      Page: 7    Filed: 05/13/2022




 ATLANTA GAS LIGHT CO.   v. BENNETT REGUL. GUARDS, INC.     7



 to review the Board’s termination decision due to the “No
 Appeal” bar of 35 U.S.C. § 314(d). As explained below, we
 agree with Bennett that we lack jurisdiction and that the
 Board’s determination was not inconsistent with our man-
 date. We address each argument in turn.
                               I
      Atlanta Gas contends that we have jurisdiction to re-
 view the Board’s decision because it is a final sanctions de-
 cision reviewable under 28 U.S.C. § 1295(a)(4)(A). 1
 Bennett counters that we lack jurisdiction, citing 35 U.S.C.
 § 314(d) and the Supreme Court’s decision in Thryv. Be-
 cause we conclude that the Board’s termination decision
 was based in part on its evaluation of the time bar and was
 not purely a sanctions decision, we conclude that we lack
 jurisdiction to hear Atlanta Gas’s appeal.
     The Board’s “termination” decision was multifaceted,
 considering Bennett’s requested monetary sanctions based
 on Atlanta Gas’s failures to disclose RPIs and also consid-
 ering “time-bar issues.” Termination Decision, 2021 WL
 202800, at *1. As the cover page to the decision suggests,
 the Board was revisiting its institution decision under
 § 314, considering the time bar under § 315(a)(1) and (b),
 and evaluating Bennett’s motion for costs and fees under
 37 C.F.R. § 42.12. Id. As the Board itself noted, its deci-
 sion “terminating [the] proceeding, including vacating [its]
 Institution Decision and Final Written decision, result[ed]
 from a holistic evaluation of multiple considerations,”



     1   Atlanta Gas also argues that any discussion in the
 Board’s decision on remand not regarding sanctions vio-
 lates our mandate in Bennett II. See, e.g., Appellant’s Re-
 ply Br. 26 (arguing if the Board vacated outside of the
 context of a sanction “it would plainly have exceeded this
 Court’s mandate”). For the reasons explained in the fol-
 lowing section, we disagree.
Case: 21-1759    Document: 29      Page: 8    Filed: 05/13/2022




 8     ATLANTA GAS LIGHT CO.   v. BENNETT REGUL. GUARDS, INC.



 including “time-bar issues” and “the development of both
 the law and Office policy on those issues over the course of
 the proceeding.” Termination Decision, 2021 WL 202800,
 at *3.
     Furthermore, the Board’s substantive discussion of
 time-bar considerations was central to its decision. The
 Board described the “lengthy and complex history of [the]
 proceeding” including the facts relevant to the time bar and
 the changes in legal precedent and the Patent and Trade-
 mark Office’s policy. Id. at *1. The Office’s new policy
 adopts the view of the time bar that we applied in Ben-
 nett I, which was based on our prior precedent, Click-To-
 Call (vacated by Thryv). Termination Decision, 2021 WL
 202800, at *3–4 (citing Microsoft Corp. v. Parallel Net-
 works Licensing, LLC, No. IPR2015-00483, 2020 WL
 5803053, at *2–3 (P.T.A.B. Sept. 29, 2020) (describing this
 history in more detail)). Specifically, the new policy treats
 the service of a complaint on a petitioner (or its RPIs or
 privies) as starting the time-bar clock, regardless of
 whether the district court action was subsequently dis-
 missed without prejudice. Id.
     Even Atlanta Gas acknowledges that time-bar issues
 were at the core of the Board’s decision. For instance, it
 argues “the Board’s real reason for choosing termination”
 was to “align this case with ‘Office-policy developments’ on
 a time-bar issue.” Appellant’s Br. 5 (quoting Termination
 Decision, 2021 WL 202800, at *3); see also Appellant’s Re-
 ply Br. 23 (“[T]he only thing that can explain the Board’s
 termination order is that the Board saw this Court’s sanc-
 tions remand as an opportunity to align this case with the
 Board’s new time-bar policy.”). Thus, we cannot conclude
 that the Board’s decision was purely a sanctions decision
 over which we ordinarily would have jurisdiction.
     The fact that the Board’s termination decision occurred
 on remand from our court does not change our conclusion
 that we lack jurisdiction. The Board retains the inherent
Case: 21-1759     Document: 29     Page: 9    Filed: 05/13/2022




 ATLANTA GAS LIGHT CO.   v. BENNETT REGUL. GUARDS, INC.      9



 authority to reconsider its decisions. See GTNX, Inc.
 v. INTTRA, Inc., 789 F.3d 1309, 1313 (Fed. Cir. 2015) (cit-
 ing Tokyo Kikai Seisakusho, Ltd. v. United States, 529 F.3d
 1352, 1360 (Fed. Cir. 2008)). And when the Board chooses
 to vacate its institution decision, even on remand,
 § 314(d)’s no-appeal bar makes clear that it is outside of our
 jurisdiction to review. This was illustrated in BioDelivery
 Sciences International, Inc. v. Aquestive Therapeutics, Inc.,
 935 F.3d 1362, 1366–67 (Fed. Cir. 2019).
     BioDelivery involved three IPR proceedings in which
 the Board had instituted review on only some of the
 grounds presented by the petitioner (one ground per peti-
 tion). Id. at 1363–64. The Board issued final written deci-
 sions in each IPR, rejecting the sole instituted ground of
 unpatentability and not addressing the non-instituted
 grounds. Id. The petitioner appealed. Id. While that ap-
 peal was pending, the Supreme Court overruled the
 Board’s practice of partially instituting IPR proceedings.
 SAS Inst., Inc. v. Iancu, 138 S. Ct. 1348 (2018). Per SAS,
 the Board had only a binary choice to institute or not. Id.
 at 1355. The petitioner in BioDelivery moved in this court
 for a remand to the Board under SAS, which we granted
 before deciding the merits of its appeal. BioDelivery,
 935 F.3d at 1364.
     On remand, the Board modified its institution deci-
 sions to instead deny the petitions and terminate the pro-
 ceedings.      Id.    The Board emphasized certain
 considerations it must take into account when deciding
 whether to institute a proceeding, including its discretion
 to deny institution even if the threshold for institution2 is


     2    Section 314 governs institutions of IPRs and states
 at its “threshold” that the Director may not institute unless
 “there is a reasonable likelihood that the petitioner would
 prevail with respect to at least 1 of the claims challenged
 in the petition.”
Case: 21-1759    Document: 29      Page: 10    Filed: 05/13/2022




 10     ATLANTA GAS LIGHT CO.   v. BENNETT REGUL. GUARDS, INC.



 met and its requirement to consider the effect on the “effi-
 cient administration of the Office.” Id. Taking these con-
 siderations into account—and looking anew at the
 petitioner’s other grounds, which were not previously insti-
 tuted—it concluded that denial of institution was appropri-
 ate because “the overwhelming majority of unpatentability
 grounds presented by Petitioner fail[ed] to meet the stand-
 ard for institution.” Id. at 1364–65 (quoting the Board’s
 decision).
     The petitioner again appealed. We dismissed the ap-
 peal for lack of jurisdiction. Id. at 1365–67. Like the
 Board’s decision, we noted the Board’s “discretion to not in-
 stitute even when the threshold showing is met,” citing rea-
 sons such as “administrative efficiency.” Id. at 1365–66
 (quoting Saint Regis Mohawk Tribe v. Mylan Pharms. Inc.,
 896 F.3d 1322, 1327 (Fed. Cir. 2018)). We then noted that
 § 314(d) “plainly states that the Patent Office’s decision
 whether to institute IPR is not appealable” and that this
 includes the Board’s vacatur of prior institution decisions.
 Id. at 1366. Accordingly, we concluded that we lacked ju-
 risdiction to review the Board’s reconsideration of its insti-
 tution decision and its discretionary denial of institution,
 and we dismissed the appeal. Id. at 1367.
     The facts here are similar. As in BioDelivery, this ap-
 peal involved a remand from our court for the Board to re-
 consider certain issues. On remand, the Board analyzed
 considerations that are uniquely within its discretion to
 consider—time-bar policy here, and “efficient administra-
 tion of the Office” in BioDelivery, id. at 1364–65. As in Bi-
 oDelivery, “we would be strained to describe these decisions
 to modify the Board’s previous institution decisions and
 deny institution on remand as anything but a ‘determina-
 tion whether to institute’ proceedings—statutory language
 that is not limited to an initial determination to the exclu-
 sion of a determination on reconsideration.” Id. at 1366
 (quoting 35 U.S.C. § 314(d)) (cleaned up). Accordingly, the
 result is as it was in BioDelivery: the Board’s termination
Case: 21-1759    Document: 29       Page: 11   Filed: 05/13/2022




 ATLANTA GAS LIGHT CO.   v. BENNETT REGUL. GUARDS, INC.    11



 decision on remand, which depends on its analysis of
 § 315(b)’s time bar and changed Patent and Trademark Of-
 fice policy related thereto, is final and nonappealable.
     Our conclusion that we lack jurisdiction to review the
 Board’s termination decision does not end our inquiry,
 however, as Atlanta Gas also argues that the termination
 decision violates our mandate in Bennett II.
                               II
     Atlanta Gas argues that any portions of the Board’s
 termination decision that were not focused on the “narrow
 purpose” of “quantify[ing] its sanctions award” violates our
 mandate in Bennett II. Appellant’s Br. 43–44 (quoting Ben-
 nett II, 825 F. App’x. at 775, 783). We disagree.
      Our interpretation of our own mandate is a question of
 law reviewed de novo. Laitram Corp. v. NEC Corp.,
 115 F.3d 947, 950 (Fed. Cir. 1997). Under the mandate
 rule, “[o]nly the issues actually decided—those within the
 scope of the judgment appealed from, minus those explic-
 itly reserved or remanded by the court—are foreclosed from
 further consideration.” Engel Indus., Inc. v. Lockformer
 Co., 166 F.3d 1379, 1383 (Fed. Cir. 1999).
      Atlanta Gas argues that the Board’s termination has
 the effect of “revers[ing]” our determination in Bennett II—
 which affirmed the unpatentability of the claims of the
 ’029 patent—rendering our opinion merely advisory. Ap-
 pellant’s Reply Br. 19; see also Appellant’s Br. 42–44. Alt-
 hough the unpatentability issues were locked in on remand
 by the mandate rule, as Atlanta Gas argues, this does not
 mean the Board violated the mandate rule by terminating
 the proceeding for time-bar reasons. The Board’s remand
 decision did not analyze, criticize, or alter the unpatenta-
 bility issues decided in Bennett II. “Reversing” this court’s
 determination—as Atlanta Gas would have us believe oc-
 curred—would have involved the Board disagreeing with
 our unpatentability decision and changing course on
Case: 21-1759    Document: 29      Page: 12    Filed: 05/13/2022




 12     ATLANTA GAS LIGHT CO.   v. BENNETT REGUL. GUARDS, INC.



 remand. There is no indication that the Board had a
 change of heart regarding the merits. Indeed, it would
 make little sense for the Board to disagree with our deci-
 sion affirming the Board’s unpatentability determination.
 Instead, the Board based its decision to terminate, in part,
 on time-bar considerations, which we are precluded from
 reviewing.
     Furthermore, our mandate in Bennett II did not fore-
 close the Board from reconsidering its stance on the time
 bar. In Bennett I, we expressly reached the time-bar issue,
 reversing the Board. If that had been the end of the story,
 the Board would have been precluded from reconsidering
 the time bar by the mandate rule because we actually de-
 cided the issue. But the Supreme Court vacated our deter-
 mination following Thryv, making clear that such time-bar
 determinations are outside of our jurisdiction to review. In
 accordance with the Supreme Court’s direction, our deci-
 sion in Bennett II did not touch the time-bar issue and ad-
 dressed the unpatentability arguments on the merits. We
 said nothing about the time bar because we could not say
 anything. Moreover, the Board retains “inherent author-
 ity” to reconsider its decisions regarding institution,
 GTNX, 789 F.3d at 1313, including after a remand from our
 court, BioDelivery, 935 F.3d at 1366. Thus, the Board per-
 missibly took its first opportunity to reconsider its applica-
 tion of the time bar on remand after Bennett II.
      Although we disagree with Atlanta Gas that the Board
 violated our mandate in Bennett II, we recognize that the
 result here is unusual and would be inappropriate in most
 cases. Typically, cases are not terminated on remand after
 the merits have been affirmed. But this result is not prob-
 lematic in this specific case. Here, contrary to Atlanta
 Gas’s arguments, see, e.g., Appellant’s Reply Br. 26, there
 is no concern about “shenanigans.” As discussed above, we
 agreed with the Board’s merits determination and affirmed
 its decision on that front, so it would be hard to understand
 why the Board would seek to nullify our opinion other than
Case: 21-1759    Document: 29      Page: 13     Filed: 05/13/2022




 ATLANTA GAS LIGHT CO.   v. BENNETT REGUL. GUARDS, INC.      13



 for appropriate reasons. And we see nothing that indicates
 the Board was seeking to subvert the mandate by using the
 time-bar determination as a pretext. We note that, de-
 pending on the evidence presented, such a case could be
 considered “shenanigans,” which would be reviewable un-
 der the Administrative Procedure Act or on mandamus re-
 view. See Cuozzo Speed Techs., LLC v. Lee, 579 U.S. 261,
 275 (2016) (suggesting “shenanigans” would be reviewable
 under 35 U.S.C. § 319 and under the APA); see also Sling
 TV, L.L.C. v. Realtime Adaptive Streaming LLC,
 840 F. App’x 598, 599 (Fed. Cir. 2021) (indicating we would
 have jurisdiction to consider, in extraordinary circum-
 stances, a mandamus petition challenging a decision to de-
 institute) (citing Mylan Lab’ys Ltd. v. Janssen
 Pharmaceutica, N.V., 989 F.3d 1375, 1379–80 (Fed. Cir.
 2021)). 3
     Accordingly, we conclude that the Board’s termination
 decision did not violate our mandate in Bennett II. Alt-
 hough the outcome here is that the merits determination
 became moot in light of the Board’s time-bar reconsidera-
 tion, Atlanta Gas has not persuaded us that the Board did
 so for reasons that would allow our review.




     3     On the penultimate page of Atlanta Gas’s reply
 brief, it requests that we treat its appeal as a petition for a
 writ of mandamus. This request is too late, being brought
 for the first time in reply, and too little, being asked in a
 footnote. Norman v. United States, 429 F.3d 1081, 1091 n.5
 (Fed. Cir. 2005) (“Arguments raised for the first time in a
 reply brief are not properly before this court.”); SmithKline
 Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1320
 (Fed. Cir. 2006) (“[A]rguments raised in footnotes are not
 preserved.”).
Case: 21-1759    Document: 29      Page: 14    Filed: 05/13/2022




 14     ATLANTA GAS LIGHT CO.   v. BENNETT REGUL. GUARDS, INC.



                        CONCLUSION
     We conclude that we lack jurisdiction to review the
 Board’s termination decision vacating its institution deci-
 sion based, in part, on its consideration that the proceeding
 should have been time barred from the outset. We have
 considered Atlanta Gas’s other arguments and find them
 without merit.
                        DISMISSED
Case: 21-1759    Document: 29      Page: 15   Filed: 05/13/2022




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

           ATLANTA GAS LIGHT COMPANY,
                    Appellant

                              v.

       BENNETT REGULATOR GUARDS, INC.,
                    Appellee
             ______________________

                         2021-1759
                   ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2015-
 00826.
                  ______________________
 NEWMAN, Circuit Judge, dissenting.
     The PTAB’s sanctions order is not excluded from the
 appellate jurisdiction of the Federal Circuit, as the panel
 majority holds. Our appellate jurisdiction of PTAB deci-
 sions is set by statute; no exception excludes the appeal of
 a sanctions order. I respectfully dissent from the majority’s
 ruling that we do not have jurisdiction of this appeal.
                         DISCUSSION
     The subject patent is U.S. Patent No. 5,810,029 (“the
 ’029 patent”), assigned to Bennett Regulator Guards, Inc.
 This appeal is from the Patent Trial and Appeal Board’s
 (PTAB) issuance of a Sanctions Order against the inter
 partes review (IPR) petitioner Atlanta Gas Light Company,
Case: 21-1759     Document: 29       Page: 16     Filed: 05/13/2022




 2   ATLANTA GAS LIGHT COMPANY   v. BENNETT REGULATOR GUARDS, INC.



 for failure to initially list its corporate parent and all other
 possible privies as a “real party in interest,” as required by
 35 U.S.C. § 312(a)(2). In the Sanctions Order on appeal,
 the PTAB replaced its prior sanction of attorney fees and
 costs with the sanction of vacatur of the PTAB’s final IPR
 decision and termination of all IPR proceedings. 1
     On appeal, Atlanta Gas states that the sanction of va-
 catur of the PTAB’s final IPR decision holding all the ’029
 patent claims invalid, and terminating all IPR proceedings,
 is heavily disproportionate to the asserted offense, and
 thus is arbitrary and contrary to law and precedent. At-
 lanta Gas also states that its initial designation of real
 party in interest conformed with precedent, and that in all
 events it provided an amended listing to meet the PTAB’s
 objections.
     The Sanctions Order is the only issue on appeal. The
 panel majority holds that we do not have jurisdiction to re-
 ceive this appeal. Atlanta Gas argues that the award of
 sanctions is routinely appealable and conforms to the juris-
 dictional authority of the Federal Circuit for PTAB ap-
 peals. Patent owner Bennett responds that the PTAB
 acted in accordance with law. The panel majority con-
 cludes that “we lack jurisdiction to review the Board’s ter-
 mination decision vacating its institution decision based,
 in part, on its consideration that the proceeding should
 have been time barred from the outset.” Maj. Op. at 14.
     I cannot agree that this action is not subject to judicial
 review. Appellate jurisdiction is fundamental to the pro-
 cesses of law. See, e.g., Touby v. United States, 500 U.S.
 160, 170 (1991) (Marshall, J., concurring) (“judicial review



     1   Atlanta Gas Light Co. v. Bennett Regulator Guards,
 Inc., IPR2015–00826, 2021 WL 202800, at *4 (P.T.A.B.
 Jan. 20, 2021) (“Sanctions Order”).
Case: 21-1759    Document: 29        Page: 17    Filed: 05/13/2022



 ATLANTA GAS LIGHT COMPANY   v. BENNETT REGULATOR GUARDS, INC.   3



 perfects a delegated-lawmaking scheme by assuring that
 the exercise of such power remains within statutory
 bounds.”); Zadvydas v. Davis, 533 U.S. 678, 692 (2001) (the
 Supreme “Court has suggested, however, that the Consti-
 tution may well preclude granting ‘an administrative body
 the unreviewable authority to make determinations impli-
 cating fundamental rights.’”) (quoting Superintendent,
 Mass. Corr. Inst. at Walpole v. Hill, 472 U.S. 445, 450
 (1985)).
      Here the agency imposed the sanction of cancellation
 of extensive administrative proceedings and their final de-
 cisions of patent invalidity, which final decisions had been
 appealed to the Federal Circuit and affirmed with issuance
 of the mandate on patent invalidity. We surely have juris-
 diction to receive appeal of the agency action vacating all
 these proceedings and decisions, and purportedly including
 vacatur of decisions of the Federal Circuit. Our appellate
 jurisdiction is surely within our statutory assignment of ju-
 dicial review of decisions of the PTAB.
   The imposed sanction arises from Atlanta Gas’ no-
         tice listing of real parties in interest
      The only issue on appeal is the Sanctions Order, and
 all agree that the basis for the sanction is Atlanta Gas’ ac-
 tions relating to the mandatory listing of the real parties in
 interest. Atlanta Gas summarizes the focus of the debate
 as to real parties in interest, as follows:
     Just before the Board’s Final Written Decision in
     2016, AGLC’s parent company AGL Resources was
     involved in a merger and was renamed. Bennett
     challenged AGLC’s mandatory notices before the
     Board, arguing that (1) AGL Resources’ new parent
     company, The Southern Company, was an RPI, and
     (2) AGL Resources itself—already listed as an
     RPI—was a new RPI due to its name change.
Case: 21-1759    Document: 29        Page: 18     Filed: 05/13/2022




 4   ATLANTA GAS LIGHT COMPANY   v. BENNETT REGULATOR GUARDS, INC.



     AGLC pressed numerous meritorious factual argu-
     ments that The Southern Company was not an RPI
     and AGL Resources’ name change did not create a
     new RPI.
 Atlanta Gas Br. 1–2 (emphasis in original). After the
 PTAB disagreed, Atlanta Gas states that “in an effort to
 avoid an unnecessary procedural skirmish, AGLC prof-
 fered—and the Board accepted—an updated notice ‘that
 out of an abundance of caution and to avoid any dispute
 over the proper scope of Petitioner’s real party-in-interest
 designation’ included The Southern Company along with
 AGL Resources’ name change.” Id. at 2 (quoting Updated
 Mandatory Notice of Atlanta Gas Light Co., IPR2015–
 00826, 4 (P.T.A.B. Sept. 23, 2016) (Appx712).
     The PTAB accepted the updated notice, and denied
 Bennett’s request to terminate the IPR. The PTAB con-
 ducted the proceeding and decided the merits of the IPR,
 holding claims 1–8 of the ’029 patent invalid for anticipa-
 tion or obviousness. The PTAB announced the imposition
 of a sanction on Atlanta Gas, based on the cost to Bennett
 to prosecute the real-party-in-interest issue. The decision
 did not quantify the sanction. Atlanta Gas Light Company
 v. Bennett Regulatory Guards, Inc., IPR 2015-00826
 (P.T.A.B. Dec. 6, 2016) (Decision on Patent Owner’s Re-
 quest for Rehearing and Patent Owner’s Motion for Sanc-
 tions) (Appx 12–33).
     Both sides appealed; Bennett argued that the IPR was
 time-barred, and also appealed the merits of the invalidity
 decision. Atlanta Gas appealed the still-unquantified sanc-
 tion.
     The Federal Circuit vacated the PTAB’s decision on
 time-bar grounds, stating that “[b]ecause the Board ex-
 ceeded its authority and contravened § 315(b)’s time bar
 when it instituted Atlanta Gas’ petition, we vacate its final
 written decision.” Bennett Regulator Guards, Inc. v.
Case: 21-1759    Document: 29        Page: 19    Filed: 05/13/2022



 ATLANTA GAS LIGHT COMPANY   v. BENNETT REGULATOR GUARDS, INC.   5



 Atlanta Gas Light Co., 905 F.3d 1311, 1313 (Fed. Cir. 2018)
 (“Bennett I”). As for the sanction, the court remanded to
 the PTAB for quantification of the monetary amount of
 Bennett’s costs and attorney fees. Id. at 1316.
     Meanwhile the Supreme Court had granted certiorari
 in a case that concerned a PTAB time-bar issue. In 2020
 the Court decided Thryv, Inc. v. Click-to-Call Technologies,
 LP, 140 S. Ct. 1367 (2020), holding that 35 U.S.C. § 314(d)
 precludes judicial review of the PTAB’s time-bar decision
 in the institution phase. The Court stated:
     The question before us: Does § 314(d)’s bar on judi-
     cial review of the agency’s decision to institute in-
     ter partes review preclude Click-to-Call’s appeal?
     Our answer is yes. The agency’s application of
     § 315(b)’s time limit, we hold, is closely related to
     its decision whether to institute inter partes review
     and is therefore rendered nonappealable
     by § 314(d).
 Id. at 1370. The Court required dismissal by the Federal
 Circuit for lack of appellate jurisdiction.
     Based on its decision in Thryv, the Supreme Court
 granted certiorari for the appeal of Bennett I, and vacated
 and remanded our decision. Atlanta Gas Light Co. v. Ben-
 nett Regulator Guards, Inc., 140 S. Ct. 2711 (2020) (GVR).
 The case was remanded to “the Federal Circuit for further
 consideration in light of Thryv, Inc. v. Click-to-Call Tech-
 nologies, LP . . . .”
     The Supreme Court’s decision in Thryv and the ensu-
 ing GVR require attention. In Thryv the Court did not hold
 that all time-bar determinations under 35 U.S.C. § 315(b)
 are unappealable; the Court held that “institution” deci-
 sions containing time-bar issues are unappealable because
 they relate to institution. Thryv, 140 S. Ct. at 1370. How-
 ever, a sanctions decision does not “expressly govern[] in-
 stitution and nothing more.” Id. at 1373.
Case: 21-1759    Document: 29        Page: 20     Filed: 05/13/2022




 6   ATLANTA GAS LIGHT COMPANY   v. BENNETT REGULATOR GUARDS, INC.



     On remand, the Federal Circuit held that since we
 could not review whether the IPR was time-barred, the
 merits of the PTAB’s invalidity decision remained before
 us. We then affirmed the PTAB’s decision that claims 1–8
 of the ’029 patent are invalid. Bennett Regulator Guards,
 Inc. v. Atlanta Gas Light Co., 825 Fed. App’x 773 (Fed. Cir.
 2020) (“Bennett II”). Our mandate affirmed invalidity and
 remanded to the PTAB to “quantify any sanctions.” Id. at
 783.
     On receiving the remand, the PTAB “modified” its
 award of monetary sanctions of attorney fees and costs,
 stating that Bennett’s quantification of $96,338.30 “signif-
 icantly exceeds the range that we contemplated.” Sanc-
 tions Order at *3. The PTAB then imposed the sanction of
 vacating all IPR decisions and terminating all IPR proceed-
 ings. The PTAB stated that vacatur and termination “most
 effectively resolve the issues on remand by operating as a
 sufficient sanction while also conforming this Decision to
 current Office policy.” Id. at *4.
     Atlanta Gas appeals, arguing that the sanction is dis-
 proportionate to the asserted infraction, raising the ques-
 tion of the authority of the PTAB to vacate Federal Circuit
 final decisions, and stating that this action leaves the ’029
 patent in “an uncertain state of suspended animation.” At-
 lanta Gas Br. 1. Atlanta Gas requests appellate review and
 clarification. However, the panel majority holds that we do
 not have jurisdiction to receive this appeal. I cannot agree.
 Statute and precedent support Federal Circuit juris-
      diction over appeal of the Sanctions Order
     The Federal Circuit plainly has routine appellate juris-
 diction over the PTAB’s award of sanctions.
     The criteria for the award of sanctions are well-estab-
 lished. In Gerritsen v. Shirai, 979 F.2d 1524 (Fed. Cir.
 1992), this court applied these criteria to the PTAB’s award
Case: 21-1759    Document: 29        Page: 21    Filed: 05/13/2022



 ATLANTA GAS LIGHT COMPANY   v. BENNETT REGULATOR GUARDS, INC.   7



 of sanctions in an interference action. We stated that “[w]e
 have jurisdiction pursuant to 35 U.S.C. § 141 and 28 U.S.C.
 § 1295(a)(4)(A),” and summarized the criteria for review of
 the PTAB’s sanction award:
     [W]e review both a 37 C.F.R. § 1.616 decision to
     sanction an interference party and the choice of
     sanction for abuse of discretion. An abuse of dis-
     cretion occurs if the Board’s decision (1) is clearly
     unreasonable, arbitrary, or fanciful; (2) is based on
     an erroneous conclusion of law; (3) rests on clearly
     erroneous fact findings; or (4) follows from a record
     that contains no evidence on which the Board could
     rationally base its decision.
 Id. at 1529 (citing Heat & Control, Inc. v. Hester Indus.,
 Inc., 785 F.2d 1017, 1022 (Fed. Cir. 1986)). The Gerritsen
 court affirmed the Board’s determination that sanctionable
 conduct had occurred, but the court also reviewed the sub-
 stance of the award, and concluded that the sanction of dis-
 missal of the interference proceeding was an abuse of
 discretion. Id. at 1531–32.
     However, the panel majority here holds that we have
 no jurisdiction to review the PTAB’s sanction. This holding
 does not comport with precedent, and conflicts with the
 court’s assigned jurisdiction over final decisions of the
 PTAB. See 35 U.S.C. § 141(c):
     (c) A party to an inter partes review . . . who is dis-
     satisfied with the final written decision of the Pa-
     tent Trial and Appeal Board . . . may appeal the
     Board’s decision only to the United States Court of
     Appeals for the Federal Circuit.
 No statute, no precedent, removes sanctions issues from
 appealability. I take note that the panel majority, while
 holding that it does not have jurisdiction of appeal of the
 termination sanction, also “conclude[s] that the Board’s
 termination decision did not violate our mandate in
Case: 21-1759    Document: 29        Page: 22     Filed: 05/13/2022




 8   ATLANTA GAS LIGHT COMPANY   v. BENNETT REGULATOR GUARDS, INC.



 Bennett II.” Maj. Op. at 14. The majority also observes
 that “the outcome here is that the merits determination be-
 came moot,” id., although this result is contrary to our
 mandate in Bennett II holding the ’029 patent invalid. The
 majority adds to the contradictions, even while denying ju-
 risdiction.
     With this denial of appellate review, the PTAB’s sanc-
 tions action stands as final, authorizing the PTAB to vacate
 PTAB final decisions at any time, here restoring the ’029
 patent to validity despite the Federal Circuit’s affirmance
 of invalidity. Yet the panel majority holds that “we lack
 jurisdiction to review the Board’s termination decision.”
 Id.
     In addition to 35 U.S.C. § 314(c), shown ante, Federal
 Circuit jurisdiction is assigned in 28 U.S.C. § 1295(a)(4)(A):
     (a) The United States Court of Appeals for the Fed-
     eral Circuit shall have exclusive jurisdiction . . .
     (4) of an appeal from a decision of—(A) the Patent
     Trial and Appeal Board of the United States Patent
     and Trademark Office . . . .
     The right of judicial review of decisions of administra-
 tive agencies has long been recognized. See, e.g., St. Joseph
 Stock Yards Co. v. United States, 298 U.S. 38, 84 (1936)
 (Brandeis, J., concurring) (“The supremacy of law demands
 that there shall be opportunity to have some court decide
 whether an erroneous rule of law was applied and whether
 the proceeding in which facts were adjudicated was con-
 ducted regularly. To that extent, the person asserting a
 right, whatever its source, should be entitled to the inde-
 pendent judgment of a court on the ultimate question of
 constitutionality.”).
     Today there is rich precedent treating access to judicial
 review of agency action, amid the complexities and conges-
 tion of the administrative state. Here, however, statutory
Case: 21-1759    Document: 29        Page: 23    Filed: 05/13/2022



 ATLANTA GAS LIGHT COMPANY   v. BENNETT REGULATOR GUARDS, INC.   9



 assignment of jurisdiction resolved the public and private
 interests intended to be served. This context applies to the
 theory on which the panel majority appears to base its de-
 cision, that is, that here there was a time-bar issue. The
 majority states that “the outcome here is that the merits
 determination became moot in light of the Board’s time-bar
 reconsideration.” Maj. Op. at 14. On that basis, the major-
 ity accepts that the Federal Circuit’s decision affirming in-
 validity of the ’029 patent is “nullif[ied].” Maj. Op. at 13
 (“[I]t would be hard to understand why the Board would
 seek to nullify our opinion other than for appropriate rea-
 sons.”). Yet throughout its opinion the majority refers to
 the “unpatentability” of the ’029 patent. Maj. Op. at 2, 4,
 6, 11, 12. These aspects warrant resolution, reinforcing,
 rather than negating, the jurisdictional obligation of the
 Federal Circuit.
     Here, after extensive administrative and Federal Cir-
 cuit review, the efficiency intended by the America Invents
 Act is obscured. The aspects remaining on appeal cry for
 resolution, not denial of jurisdiction.
                        CONCLUSION
     The appropriate path is to accept our jurisdiction of
 this appeal and to decide the merits of the question on ap-
 peal, viz., whether the PTAB acted reasonably and in ac-
 cordance with law, in its choice of sanction for Atlanta Gas’
 handling of the real-party-in-interest issue. The PTAB’s
 ruling is flawed, and warrants appellate attention. From
 my colleagues’ holding that we have no jurisdiction to re-
 ceive this appeal, I respectfully dissent.